979 F.2d 854
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stacey ERICKSON and Stacey Erickson as Guardian Ad Litem forSarah Erickson, Plaintiffs-Appellees,v.GLOBE AERO LTD., INC., Defendant-Appellant,andPierce Aviation Inc, Defendant.
No. 92-15329.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1992.*Decided Nov. 19, 1992.

Before GOODWIN, FARRIS and PREGERSON, Circuit Judges.

ORDER

1
The district court's refusal to impose Rule 11 sanctions on the plaintiffs is affirmed.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4